Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 12/29/2020.
Claims 2-22 are currently pending.
Claim 1 is canceled in a pre-exam amendment.
Claims 2, 16-22 are currently amended.
Claims 2-22 are rejected.


Examiner Outreach 
Examiner read in Applicant’s remarks filed on 12/29/2020 that “Applicant has submitted herewith a terminal disclaimer in compliance with 37 C.F.R. 1.321(b) in relation to U.S. Pat. No. 10,470,236”. However, a review of the file-wrapper reveals that the TD has not, in fact, been submitted. So, on February 3, 2021, Examiner reach out to Mr. Jon Deppe to request that the TD be submitted. Mr. Deppe was not available to take the call, so a voicemail was left in his mailbox to the effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10470236 B2 (hereinafter “Kimmich”) in view of David A. Kiewit et al (US 4697209 A). 
For Claim 2, Claim 1 of Kimmich teaches all of the claimed subject matter (see claim 1) with the exception a profiler unit that determines an audience metric related to the media content received at the receiver unit.
	          However, Kiewit in analogous art teaches an aggregator unit, adapted to receive data over a plurality of communication links and aggregate the data into an aggregate dataset (Kiewit teaches, in Col. 5, lines 46-49, that the home unit of the system according to the invention monitors the mode of viewing by monitoring the on and off and other functions of the television receiver and any video recorder that may be used in the home).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the communication system of Wu with the viewing-mode monitoring taught in Kiewit. The motivation is to provide an improved method and apparatus for determining the viewing habits of the public that utilizes the content of the program being viewed (Kiewit: Col. 2, lines 31-33).

The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. US 10470236 B1.  
Claim # in Application (16/675,007)
Claim # in Patent No. US  10470236 B1
2
1
9
6
16
6


Claims 3-8, 10-15 and 17-22 are also rejected for depending from rejected base claims.

Response to Amendments
Applicant's amendments filed 12/29/2020 have rendered moot the rejection of claims 2-8 under 35 U.S.C. § 112 (a), 112(b), as well as the rejection under 35 U.S.C. 101 and 103(a).

Response to Arguments
Applicant’s arguments, (see remarks/arguments), filed on 12/29/2020, with respect to claims 2-8 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a), 112(b) and 35 U.S.C. 103 rejections of claims 2-9 and 16 have been withdrawn. 

Double Patenting
The outstanding nonstatutory double patenting rejection is hereby maintained for failure to timely file the necessary terminal disclaimer (s).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.